PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/475,451
Filing Date: 2 Jul 2019
Appellant(s): NOKIA TECHNOLOGIES OY



__________________
Aborn C. Chao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2022 appealing from the office action mailed 08/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(a) as anticipated by Harada et al. (US 2019/0364557).

(2) Response to Argument
Appellant’s attorney (hereinafter referred to as Appellants) asserts that the Examiner has improperly rejected the pending claims because the office action has not satisfied the burden of demonstrating how Harada anticipates each and every element of the rejected claims. Remarks at page 5-7. 
In reviewing the appellants’ response, Examiner cannot find any specific arguments as to which elements of the rejected claim Harada fails to teach, besides general allegations. Therefore, at least for that reason examiner believes that the legal precedent set forth and that appellant argues has been correctly applied. 
Additionally, as a preliminary matter, Examiner respectfully notes the after final amendment of claims was not entered. However, parts of the appeal brief argue the claims as they were in after final amendment rather than arguing claims as rejected in final office action. For example, in part III of appeal brief at page 11, Appellant argues time slots, but the claim is broader because it recites “time slots or units”.  

Section I of the appellants’ brief argues that the entire claim is not disclosed because “the terms ‘transmission time interval’ and ‘subframe’ would have been understood to have customary meaning based on their usage in standardized communication systems, such as 3GPP.” Remarks at pages 8-10. Examiner respectfully disagrees. 
First, this argument incorrectly alleges that the entire claim is not taught, because it does not particularly point which particular element is not described by Harada. It argues interpreting “transmission time interval” and “subframe” of Harada reference, rather than arguing claims or which particular element of the claim. Such general allegations shall not be persuasive, as it does not particularly indicate the exact error examiner made in rejecting the claim. 
Additionally, Appellant cites to par. 0248-0250 of Harada, and demands that the subframe and TTI of Harada be defined a specific way or having the same duration of 1 ms. Examiner respectfully disagrees. Par. 0248 states: 
“[0248] A radio frame, a subframe, a slot and a symbol all represent the time unit in signal communication. A radio frame, a subframe, a slot and a symbol may be each called by other applicable names. For example, one subframe may be referred to as a “transmission time interval (TTI),” or a plurality of consecutive subframes may be referred to as a “TTI,” and one slot may be referred to as a “TTI.” That is, a subframe and a TTI may be a subframe (1 ms) in existing LTE, may be a shorter period than 1 ms (for example, one to thirteen symbols), or may be a longer period of time than I ms.” (emphasis added). 
Clearly, the above section of Harada describes that TTI is not so limited as Appellant’s states. It particularly describes that a “one slot” can be referred to as a TTI. As such, even when properly interpreted as described by the reference, the TTI as described in Harada is equivalent to time slot described in the claim. Additionally, Examiner notes that the claims as noted above, recites “time slot or unit.” Therefore, examiner respectfully notes that based on broadest reasonable interpretation and given the particular disclosure of Harada, subframe or TTI of Harada reads on appellants’ “time slot or unit” as recited in the claims. 
Appellant further argues various standards and how they have introduced smaller time units. For example, Appellant states that LTE release 15 introduced shortened TTI of 2 symbols and 7 symbols, while 5G incorporates mini-slots. In other words, different 3GPP standards define “time slots and time units” in various number of ways and there is no particular definition. Examiner further notes Appellant’s specification fail to particularly define how big or small a time slot or time unit is. Therefore, Examiner notes that the plain meaning of the term “time slot of time unit” includes any time unit or duration used for transmission. As such, it includes TTI, subframe, radio frame, time slot, mini slot, short TTI, long TTI, etc. Additionally, Examiner submits that the definition of variable time unit in various 3GPP standard is an additional evidence that “time slot or time unit” recited in claim can be interpreted broadly since there is no particular definition and can include any unit of time, unless appellant defined it to exclude other variations.

Section II of the Appeal brief states that Harada focuses on unlicensed use of a frequency band with listening procedure, such as listen before talk (LBT) that influenced timing of the transmission. Brief at page 10-11. Examiner respectfully disagrees. 
Again, Appellant has failed to describe which particular claimed limitation the arguments applies to. In fact, appellant argument fails to prove why the rejection should be reversed because Harada, a 102 reference, which anticipates the claimed invention disclose additional feature of being used in unlicensed band with LBT. The feature of Harada is irrelevant to claimed invention, which is directed to transmission of feedback. 
Appellant further argues that Harada use of a frequency band with LBT influences the timing of transmission. Therefore, Appellant concludes that “one of ordinary skill in the art would have understood that Harada is clearly in the technical field of using LBT as an interference control and that the listening of the UL channel is executed before transmission of the delivery acknowledgement signal.” Examiner respectfully disagrees. 
First, the argument is irrelevant and is misplaced because it does not particularly describe the deficiency in rejection. Rather is points to an additional disclosure of Harada. The argument fails to describe for example which particular claim element is not taught or falls apart because of this description, especially in view that Harada anticipates each and every limitation. Examiner respectfully notes that the rejection was under 35 USC 102(a)(2) as being anticipated, and technical field of the reference is not the proper standard. 
Additionally, Appellant argues that Harada does not provide any enablement without the listening being involved. Again this argument is misplaced. There is nothing in the claim that says anything about LBT. The claim does not particularly say if LBT can be performed or cannot be performed. Therefore, there is no exclusion of LBT from claim yet appellant is arguing LBT of Harada. Whether the claimed elements are performed with LBT or without LBT is not the subject matter of claims. Therefore, such arguments cannot be persuasive. 

Section III of Appellant brief argues that “windows determined on subframes are not determined based on time slots.” Brief at 11-13. Examiner respectfully disagrees. 
First, the claim does not merely recite window determined based on time slots. Claim 1 recites, in part, determining a last time slot or unit of the feedback window based on information of a last downlink time slot of unit…In other words, the window is determined based on time slot or units. As such, the claimed limitation is much broader and time slots or units include subframes. 
Appellant also states that Harada defines feedback windows in terms of subframes, not TTIs, time slots, nor shortened sub-frames. Examiner respectfully disagrees. 
“During examination, the claims must be interpreted as broadly as their terms reasonably allow.” MPEP § 2111.01(1) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)). “This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.” MPEP § 2111.01(1) (citing to In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004)). Here, examiner notes that appellant has not set forth a definition of “time slot or unit” to include time slot with specified limit or standard or further to exclude the subframe of Harada. Since appellant failed to disclose a definition for the term “time slot or unit”, plain meaning is to be applied. As such, “time slot or unit” as described by Harada, includes any unit of transmission, including subframe or TTI. Further, “a time slot” as defined by, the authoritative dictionary of IEEE of standard terms, is defined as “(1) in time division multiplexing, when time is divided into slots to route data from input to output or (2) Any cyclic time interval that can be recognized and defined uniquely”. This definition specifically does not exclude subframe of Harada, and therefore examiner submits that “subframe” of Harada reads on Appellants ‘time slot or unit’, since the subframe is a time interval that can be recognized and defined uniquely. Therefore, Examiner submits that Harada’s “subframe” reads on Appellants' "time slot or unit" when the terms are given their plain meaning. As such, when properly construed, the rejection of claim 1 is proper.
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” MPEP 2111.01 (ID) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). Here, examiner notes that Appellant has merely used the terms in the specification and has not explicitly defined the terms (i.e. clear lexicographic definition). Further, while “an applicant is entitled to be his or her own lexicographer [to thereby] rebut the presumption that claim terms are to be given their ordinary and customary meaning,” this should be done “by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s).” MPEP 2111.01 (IV) (citing to In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994)) (emphasis added). In this case, Examiner submits that to define the claimed term "time slot or unit" as "a time of unit of 0.5 second,” as Appellant desire, would require Examiner to import limitations from the specification to constrain the interpretation of the terms, where the Appellants have failed to explicitly define the terms in the specification.
Examiner further notes that Appellant has admitted that Harada discloses TTI and subframes to be the same. See Appeal brief at page 9, line 4-5. Additionally, As noted above with respect to argument of section I, page 3-5, as well as pages 7-8 above, Appellant has failed to define a time slot or unit to exclude reading on subframe, yet he argues that it needs to be interpreted a certain way, without particularly describing why. For example, he cites various 3GPP standards, including LTE and 5G, but they all disclose that a time unit, such as TTI or time slot can be variable, and therefore includes subframe. In fact, by both standards, as defined in the dictionary and as described by reference, time slot or unit can be properly interpreted as subframe. Accordingly, Examiner respectfully submits that the rejection of claims shall be maintained. 

Section IV of the appeal brief argues that feedback on a transmission burst basis and for transmission following LBT does not correspond to a timing offset value received in downlink grant. Appellant argues that “while Harada discloses control information, this is unrelated to the timing offset value” of the present claim. Brief at pages 13-15. Examiner respectfully disagrees. 

As appellant notes, the office action cites paragraph 0057 and not paragraph 0052. Paragraph 0057 states: 
[0057] A user terminal controls the transmission of HARQ-ACKs in response to DL data that is received in an unlicensed carrier based on information related to transmission timing, which is contained in downlink control information (DL grant) that schedules this DL data (and this information will be hereinafter referred to as “transmission timing information”). To be more specific, the user terminal selects the subframe for transmitting HARQ-ACKs based on transmission timing information that is provided in a bit field (X bits) in a DL grant, and transmits HARQ-ACKs by using an uplink control channel (PUCCH) in this subframe. (emphasis added)
It is respectfully submitted that Appellant has failed to indicate why the above information as highlighted cannot be “timing offset value” as described in the claim. The arguments cites random paragraphs and provides general allegations without factually identifying why based on claimed invention it is not disclosed. For example, in the above paragraph, Harada clearly discloses that transmission timing information of X bits is in a DL grant and is offset value used in determining where uplink control information is to be transmitted. 
Appellant further states that “these paragraph also fail to disclose that timing offset value is received in a downlink grant”. Brief at 14. 
Clearly based on par. 0057, it is clearly stated that the information is sent in DL grant. As such Appellant’s argument is not persuasive. 

Section V of the Appeal brief argues that operations related to subframe do not correspond to time slot level operation. Appellant states that Harada fails to disclose or suggest any information as to time slot level operation. Appellant further states that Harada refers to the LTE standard and the terminology used therein. Therefore appellant concludes that one of ordinary skill in the art would have understood the terms subframe and time slot based on their established meaning according to the LTE standard. Appellant further states that Harada itself acknowledges that subframe and time slots are not the same in the LTE standard. Brief at 17-18. Examiner respectfully disagrees. 
Appellant argument that Harada is related to subframe and not time slot is clearly in error at least as discussed above. First, the claim does not only recite time slot, but recites time slot and unit which is broader and includes subframes. As such, arguments that Harada fails to disclose or suggest any information as to time slot level operation shall not be persuasive. 
Additionally, Examiner respectfully notes that Harada disclosure of particular embodiment in exemplary embodiment does not readily put one of ordinary skill in the art on notice that the terms are defined hereon. In fact, there is no such limitations of Harada to LTE only. In fact, par. 0248 particularly links subframe to timeslot and TTI by stating that one subframe can be a TTI and one slot can be TTI. The embodiment of Harada is non-limiting contrary to appellant’s argument. Additionally, the claim does not only recite time slot, it recites time slot or unit, and time unit certainly reads on subframe as described by Harada, point that is no where addressed in the brief by appellant. 
Appellant state that Harada itself acknowledges that subframe and time slots are not the same in the LTE standard is also in error. There is no explicit disclose in Harada. In fact, par. 0248 as noted above describes that subframes can be TTI and time slots can be TTI, and therefore they can be of same size and equivalent. Regardless, as noted above, the claim is broader and does not only recite time slot. It recites time slot and unit which reads on subframes as well. As such Appellant arguments are not persuasive. 
Section VI of the brief argues that one of ordinary skill in the art would have not applied teachings designed for subframe based UL/DL link direction change in LAA systems to time slot level. Particularly, Appellant states that since the teachings of Harada are subframe based, one of ordinary skill in the art would not have been to apply subframe based principle to time slot level operation without undue experimentation. Appeal brief at 18-20. 
“When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on appellant to rebut the presumption of operability.” In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07 and MPEP 2121 (I). See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Examiner respectfully notes that subframe reads on Appellants time slot or unit and properly anticipated each and every claimed limitation. Therefore, it is improper to argue that one of ordinary skill in the art would not have been able to apply subframe based principle to time slot level operation when the reference itself provides evidence that they are equal and can be represented equally. See at least par. 0248 of Harada. Additionally, Appellant is challenging the reference’s operability or enablement by comparing to claim, for example by stating that it fails to disclose time slot level operation. This is incorrect. Whether a reference is enabled or operable is determined by disclosure of reference. Additionally, Harada also uses subframe, it discloses other scheduling units includes time slots, TTI, shortened TTI or longer TTIs. Therefore, it is also operable and enabled to be used for other time units as mentioned in Harada. Appellant has failed to argue for example, why disclosure of other time units, as described in par. 0247-0250, is insufficient to declare Harada as not operative or enabled. As such, Appellants arguments are general allegations as they do not particularly point why the disclosure is not enabled or issue pertaining to operability. 
In summary, section I of Appellant’s argument appear to define what subframe and TTI of reference is, while section III argues that subframes are not equivalent to time slots. Section V similarly argues that subframes are not equivalent to time slots. All three of these arguments are based on incorrect interpretation and misapplication of the law. As noted above, the claim is broader and does not merely recite time slot and therefore is not only limited to time slot. It recites “time slot and units.” As such, applicant argument that subframe cannot read on time slot is incorrect, when the claim is broader and allows for time units which reads on subframes as subframes are time units. In fact, subframes can also be time slots as described by Harada, especially absent any specific disclosure or definition in applicants claim or disclosure of what time slots are. Section II and IV primarily argue that the reference requires LBT and cannot be implemented without LBT. This argument cannot be persuasive as it does not particularly address the claim itself. The claim or applicant disclosure does not particularly say implementation of claim with or without LBT. In fact, because the claim uses the transitional phrase “comprising” applicant can later introduce the dependent claim to include requirement of LBT and the reference would read on that claim. As such, what the reference additionally discloses is not relevant here, but what the claim requires. Applicant has failed to indicate how LBT effects the claims, whether any part of the claim specifically claims not performing LBT. 
	As such, Examiner respectfully notes that Appellant arguments are not persuasive, and rejection of claims 1-17 shall be maintained. Claims 9, 17 are independent claims and are similarly argued.  The rejection of these claims shall be maintained for same reason. 

With respect to claim 2, Appellant argues that Harada fails to disclose or suggest that any new feedback window has started based on an association of the HARQ-ACK and transmission timing window.
Par. 0073-0075 States:
“[0073] When transmitting uplink control information such as HARQ-ACKs and so forth in a certain UL subframe, a user terminal transmits HARQ-ACKs in response to one or more DL subframes. In this case, the user terminal determines the range of DL subframes (feedback window) to cover in HARQ-ACK transmission in a predetermined UL subframe based on predetermined conditions. Depending on what feedback window is configured for feedback transmission in each UL subframe, the user terminal can control the timing for transmitting an HARQ-ACK in response to each DL subframe as feedback. Note that UL subframes here include partial subframes that include UL transmission, or include partial subframes not including DL transmission.
[0074] A feedback window can, for example, make the first DL subframe to command feedback its starting point. The first DL subframe to command feedback may refer to the DL subframe that is located at the top in the time direction among DL subframes where HARQ-ACK transmission is controlled using a certain UL subframe. For example, when transmission timing information (for example p or p′) is contained in a DL grant transmitted in a DL subframe, the user terminal can assume that the DL subframe having the largest p or p′ in a predetermined range is the first subframe.
[0075] Also, the feedback window can make the subframe that is located a predetermined value before a UL subframe, in which HARQ-ACK feedback is sent, its end point. This predetermined value may be a minimal timing gap (Y) that is configured between a DL subframe and the subframe in which feedback is sent. In this case, the size of the feedback window can be p+1 or p′+1−Y.” (Emphasis added)
Clearly from the above paragraph, Harada discloses for example indicating the starting and ending point and the specific uplink time where HARQ will be reported. As such, Harada clearly discloses associating the transmission timing window with feedback window. As such, Harada, discloses receiving the timing offset in the grant, and based on starting subframe is able to determine the size of transmission and to which particular uplink slot or window its associated. Additionally, Par. 0074, discloses for example receiving timing information in the grant (downlink grant) and “command first DL subframe to command feedback its starting point”. Clearly this association describes that a new feedback window has started. Applicant also refers to fig. 7, which explicitly discloses start of the different feedback window and transmission timing window and corresponding UL feedback associated for example by offset. Claim 10 is also similarly argued and the rejection shall be maintained for same reason. 

Claims 3-9, 11-17 are not argued separately. As such, the rejection for these claims shall be maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nishant Divecha/Primary Examiner, 
Art Unit 2466                                                                                                                                                                                                        
Conferees:
/JOHN D BLANTON/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.